Pee Ctjeiam :
It is not contended that Susan Frederick ever sold or conveyed the property in dispute. It is true she signed the agreement of April 16, 1868, but in a legal sense she was not a party to it; she made no covenant and would not have been bound thereby if she had, by reason of her coverture. It was alleged, however, that she was estopped from denying the defendant’s title because she knew that possession of the land was taken in pursuance of the contract, and that the improvements were made, not only with her knowledge, but with her acquiescence. I have never yet known an instance in this state where a married woman has been estopped or improved out of her real estate. It has been frequently attempted without success. Among such failures may be mentioned Glidden v. Strupler, 52 Pa. 400; Quinn’s App., 86 Pa. 447; Buchanan v. Hazzard, 95 Pa. 240; Innis v. Templeton, 95 Pa. 262; Davison’s App., 95 Pa. 394. In the case last cited, the rule is thus stated: “ It has been settled in this state by an unbroken fine of decisions, that the interest of a married woman in real estate cannot be divested except in the mode pointed out by our statute, and that she cannot be estopped by acts and declarations which in the case of a feme sole would operate as an estoppel.”
Judgment affirmed.